Pee Curiam,
In this issue under the sheriff’s interpleader act, the learned president of the common pleas directed a verdict for the plaintiff subject to the opinion of the court on the question of law arising upon the facts stated in his charge. On the rule for judgment non obstante veredicto, etc., the question of law reserved was considered and judgment was entered on the verdict in favor of plaintiff. The errors assigned are: Directing the verdict for plaintiff, and afterwards entering judgment thereon in his favor; in not directing a verdict for defendant, and in discharging the rule for judgment non obstante veredicto.
We are satisfied, from an examination of the record, etc., that the learned judge’s rulings are substantially correct, and that neither of the assignments of error should be sustained. All that can be profitably said on the questions involved will be found in his opinion discharging the rule for judgment non obstante veredicto, etc., sent up with the record. The judgment is affirmed on that opinion.
Judgment affirmed.